Case 2:21-cv-00085-NT Document 1-8 Filed 03/29/21 Pagelof2 PagelID#: 31

Herbert O. Chadbourne March 28", 2021
PO Box 314
Scarborough, Maine 04070

Mr. Zachary Brandwein, Esq. & Associate
Bernstein, Shur, Sawyer & Nelson, PA
100 Middle Street —- PO Box 9729
Portland, Maine 04104-5029

“In order to be a good lawyer, you have to be a good human first.,
Firm-wide, we are committed to acting with integrity, ethics, and respect, no matter what we’re working
on or who we’re working with. “
[ Quoted from the website of Bernstein, Shur, Sawyer & Nelson on August 21", 2017 at
http://www.bernsteinshur.com ]

FREEDOM OF ACCESS ACT REQUEST

Dear Mr. Brandwein,

Under the Maine Freedom of Access Act, as delineated 1 MRSA §§ 402 et seq., |am requesting an
opportunity to inspect or obtain copies of the public records that have caused Scarborough Code
Enforcement Officer: Brian Longstaff to issue me a notice advising me of “several complaints” which he
would like to inspect.

If there are any fees for searching or copying these records, please inform me if the cost will
exceed $ 100 dollars. However, | would also like to request a waiver of all fees for such viewing or copying
in that the disclosure of the requested information will help resolve this matter without litigation and is
in the public interest because it will conserve the Scarborough tax payers’ financial resources

If you intend to deny this request, | will expect to hear from you within the next five business days
mandated by law. Also, if you expect a significant delay in responding to this request, please contact me
with information about when | might expect copies or at the very least, expect the ability to inspect the
requested records.

Thank you for responding to my request.

Respectfully,

Herbert O Chadbourne, Scarborough landowner and Gulf War veteran

HerbChadbourne@gmail.com

NOTE: taken from: https://www.maine.gov/foaa/docs/Citizens%20Guide%202013.pdf
Introduction to the Maine Freedom of Access Act (FOAA): re Purpose:

EXHIBIT EIGHT:
Case 2:21-cv-00085-NT Document 1-8 Filed 03/29/21 Page2of2 PagelD#: 32

The public’s right to information about government activities lies at the heart of a democratic
government. The Maine Freedom of Access Act (“FOAA”) grants the people of this state a broad right of
access to public records while protecting legitimate governmental interests and the privacy rights of
individual citizens. The act also ensures the accountability of the government to the citizens of the state
by requiring public access to the meetings of public bodies. Transparency and open decision-making are
fundamental principles of the Maine Freedom of Access Act, and they are essential to ensuring continued
trust and confidence in our government.

Open government is good government and the state is committed to ensuring and protecting your “right
to know.”
